Citation Nr: 0203879	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 100 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to basic eligibility for Dependents' 
Education Assistance (DEA).

3.  Entitlement to an evaluation in excess of 20 percent for 
a resection of the small intestine, residual of a gunshot 
wound to the abdomen, and peptic ulcer disease. 

4.  Entitlement to an initial evaluation in excess of 30 
percent for medial neuropathy secondary to a laceration of 
the right wrist.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a retained bullet in the right anterior lower 
abdominal wall, with muscle injury and surgical scars.

7.  Entitlement to an initial evaluation in excess of 10 
percent for chest wall syndrome.

8.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person.

(The Board will address the issues of whether J.M.H. and 
S.W.H. are entitled to educational assistance benefits under 
Chapter 35, Title 38, United States Code, commencing July 31, 
1992, in separate decisions.)


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
His claims come before the Board of Veterans' Appeals (Board) 
on certification from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

The veteran did not appeal the RO's decisions with regard to 
the eight issues noted on the first and second pages of this 
decision.  


CONCLUSIONS OF LAW

1.  There is no question of law or fact involving the claim 
of entitlement to an evaluation in excess of 100 percent for 
PTSD.  38 U.S.C.A. § 7105(d)(5) (West 1991).

2.  There is no question of law or fact involving the claim 
of entitlement to basic eligibility for DEA.  38 U.S.C.A. § 
7105(d)(5) (West 1991).

3.  There is no question of law or fact involving the claim 
of an evaluation in excess of 20 percent for a resection of 
the small intestine, residual of a gunshot wound to the 
abdomen, and peptic ulcer disease.  38 U.S.C.A. § 7105(d)(5) 
(West 1991).

4.  There is no question of law or fact involving the claim 
of entitlement to an initial evaluation in excess of 30 
percent for medial neuropathy secondary to a laceration of 
the right wrist.  38 U.S.C.A. § 7105(d)(5) (West 1991).

5.  There is no question of law or fact involving the claim 
of entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ankle.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).

6.  There is no question of law or fact involving the claim 
of entitlement to an initial evaluation in excess of 10 
percent for a retained bullet in the right anterior lower 
abdominal wall, with muscle injury and surgical scars.  38 
U.S.C.A. § 7105(d)(5) (West 1991).

7.  There is no question of law or fact involving the claim 
of entitlement to an initial evaluation in excess of 10 
percent for chest wall syndrome.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).

8.  There is no question of law or fact involving the claim 
of entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person.  38 
U.S.C.A. § 7105(d)(5) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO has certified for appeal the eight issues noted on the 
first and second pages of this decision.  However, in 
multiple written statements submitted since November 2000, 
the veteran's representative has indicated that the veteran 
never appealed these issues, and that therefore, the Board 
need not decide them.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 1991).  In this 
case, the representative has made clear that there is no 
question of law or fact involving the eight claims listed on 
the first and second pages of this decision.  Therefore, the 
Board will dismiss these claims as there exists no case or 
controversy concerning whether the veteran is entitled to the 
claimed benefits. 


ORDER

The issue of entitlement to an evaluation in excess of 100 
percent for PTSD is dismissed.

The issue of entitlement to basic eligibility for DEA is 
dismissed.

The issue of entitlement to an evaluation in excess of 20 
percent for a resection of the small intestine, residual of a 
gunshot wound to the abdomen, and peptic ulcer disease, is 
dismissed.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for medial neuropathy secondary to a laceration 
of the right wrist is dismissed.

The issue of entitlement to an initial compensable evaluation 
for residuals of a fracture of the right ankle is dismissed.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a retained bullet in the right anterior 
lower abdominal wall, with muscle injury and surgical scars, 
is dismissed.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for chest wall syndrome is dismissed.

The issue of entitlement to special monthly compensation 
based upon the need for regular aid and attendance of another 
person is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



